10
11
12
13
14
15
16
“17
18
19
20
21
22
23
24
25
26

Case 3:21-cv-05133-RJB Document1 Filed 02/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT TACOMA
MELISSA KOPICK, Case No.:
Plaintiff,
NOTICE OF REMOVAL OF CIVIL
Vv. ACTION

MULTICARE HEALTH SYSTEM,

 

Defendant.

 

TO: MELISSA KOPICK, Plaintiff, and her attorney, RICHARD H.
WOOSTER of KRAM & WOOSTER, P.S.

AND TO: THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON AT TACOMA

Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant MultiCare Health System
(“MultiCare”) hereby gives notice of its removal of this civil action, titled Kopick v. MultiCare
Health System, PCSC Cause No. 21-2-04069-3, from the Pierce County Superior Court of the
State of Washington to the United States District Court for the Western District of Washington
(Tacoma Division), and in support thereof states as follows:

1. This case was commenced in the Pierce County Superior Court of the State of
Washington by service of Plaintiff Melissa Kopick’s Complaint and Summons on MultiCare on

January 26, 2021.

NOTICE OF REMOVAL OF CIVIL ACTION - 1

STOEL RIVES Lip
600 Uni ity St (Sake 3600 Seattle, WA 98101
Versi reet, suite , wcaltic,
109916174.1 0023502-00261 \Felephione 206.624.0900
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:21-cv-05133-RJB Document1 Filed 02/23/21 Page 2 of 4

2. This is a civil action raising: (1) claims against MultiCare for alleged retaliation
and interference with Plaintiffs use of leave under the Family and Medical Leave Act, 29 U.S.C.
§ 2601 et seg. (“FMLA”) and the Washington Family Leave Act, RCW 49.78 et seq.
(“WFLA”)!; and (2) clams against MultiCare for alleged disability discrimination in violation of
the Americans with Disabilities Act, as Amended, 42 U.S.C. § 12101 et seg. (“ADA”) and the
Washington Law Against Discrimination, RCW 49.60 et seq. (“WLAD”).

1. FEDERAL QUESTION JURISDICTION EXISTS

3. Plaintiff has raised federal claims against MultiCare under the FMLA and ADA.
Complaint, {J 3.1.1, 3.1.2.

4. While the Complaint alleges additional state claims under the WFLA and WLAD,
this Court has supplemental jurisdiction over those claims under 28 U.S.C. § 1367, because those
claims arise out of the same operative facts as Plaintiff's federal claims and thus “form part of
the same case or controversy under Article III of the United States Constitution.” 28 U.S.C.

§ 1367(a); see Complaint.

5. Because at least some of Plaintiff's claims arise under the laws of the United
States and present a federal question, this civil action is one in which the district courts of the
United States have original jurisdiction pursuant to 28 U.S.C. § 1331, and this action is one
which may be removed to this Court by MultiCare pursuant to the provisions of 28 U.S.C.

§ 1441(a).
I. REMOVAL HAS BEEN TIMELY AND PROPERLY SOUGHT

6. The Summons and Complaint were served on MultiCare on January 26, 2021.
Therefore, pursuant to 28 U.S.C. § 1446(b)(1), this notice is timely filed within thirty days of
service of the initial pleading setting forth Plaintiffs claims for relief.

7. In accordance with 28 U.S.C. § 1446(a) and LCR 101(b), copies of Plaintiff's

 

1 The WFLA was repealed effective December 31, 2019, but Plaintiff's Complaint nevertheless contains such a
claim.

NOTICE OF REMOVAL OF CIVIL ACTION - 2

STOEL RIVES Lip
oo, ATTORNEYS
109916174.1 0023502-00261 600 University Stree Sule Bond. Oo00 WA 98101
10
11
12
13
14
15
16
17
18
19
20
21

22.

23
24
25
26

Case 3:21-cv-05133-RJB Document1 Filed 02/23/21 Page 3 of 4

Complaint and Summons received by MultiCare are attached hereto.

8. Venue is proper in this District and division pursuant to 28 U.S.C. §§ 128(b) and
1441(a) because the Tacoma Division of the Western District of Washington encompasses Pierce
County, where Plaintiff filed the state court action being removed.

9. Pursuant to 28 U.S.C. § 1446(d), MultiCare will promptly serve a copy of this
Notice on counsel for Plaintiff and will file a copy of this Notice with the Clerk of the Pierce
County Superior Court of the State of Washington.

WHEREFORE, Defendant MultiCare requests that this case proceed as an action
properly removed hereto.

DATED: February 23, 2021. STOEL RIVES Lip

5/ Karin D. Jones

Karin D. Jones, WSBA #42406
600 University Street, Suite 3600
Seattle, WA 98101

Tel: (206) 386-7598

Fax: (206) 386-7500

Email: karin.jones@stoel.com

Attorney for Defendant

NOTICE OF REMOVAL OF CIVIL ACTION - 3

STOEL RIVES Lip
600 University Street, Suite 3606, Seattle, WA 98101
niversity Street, Suite , Seattle,
109916174. 1 0023502-00261 "Feleplione 206.624.0900
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:21-cv-05133-RJB Document1 Filed 02/23/21 Page 4 of 4

CERTIFICATE OF SERVICE

I, Melissa Wood, declare under penalty of perjury under the laws of the State of
Washington that the following is true and correct. I am employed by the law firm of Stoel Rives
LLP. At all times hereinafter mentioned, I was and am a citizen of the United States of America,
a resident of the State of Washington, and over the age of 18 years, not a party to the above-entitled
action, and competent to be a witness herein.

I hereby certify that on February 23, 2021, I served the foregoing document on the

following persons by the means described below:

Richard H. Wooster [_] hand delivery

Kram & Wooster, P.S. [_] facsimile transmission
1901 South “T” Street [_] overnight delivery
Tacoma, WA 98405 (X] first class mail

Email: rich@kjwmlaw.com ] e-mail delivery
Counsel for Plaintiff

DATED at Seattle, Washington this 23rd day of February, 2021.

Nome ‘ apy p
Zila. lifd alt Leisod

Melissa Wood, Practice Assistant

NOTICE OF REMOVAL OF CIVIL ACTION - 4

STOEL RIVES tip

oo, ATTORNEYS
109916174.1 0023502-00261 600 University Stree sulle seo osca VS 281°)
